EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Megan Gustafson on 12/15/2021.
The application has been amended as follows: 

Claims
All claims remain as previously presented, unless otherwise noted
14. (Currently Amended) A method for treating a diabetic patient in need of an insulin formulation, comprising administering by injection to said patient an insulin pharmaceutical composition having a pH of 7.4±0.4, and comprising: 
- insulin lispro, in hexameric form in the presence of zinc, wherein the insulin has a concentration between 100 to 200 IU/mL; 
- a polyanionic compound in a concentration between 9.3[[5]] mM and 30 mM, wherein the polyanionic compound is citric acid or the Na+, K+, Ca2+ or Mg2+ salt thereof; and
- a tonicity agent 
the insulin pharmaceutical composition having a circular dichroism signal at 251 nm at or below -300 deg cm2dmol-1.

21. (Canceled)


- an insulin lispro in hexameric form; wherein the insulin has a concentration between 100 to 200 IU/mL;
 - a polyanionic compound in a concentration between 10[[5]] and 30 mM, wherein the polyanionic compound is citric acid or the Na+, K+, Ca2+ or Mg2+ salt thereof; 
- and a tonicity agent; 
the insulin pharmaceutical composition having a circular dichroism signal at 251 nm at or below -300 deg cm2dmol-1.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the preliminary amendment, filed on 7/12/2021, in which claims 1-13 are cancelled and claims 14-36 are newly added.
In view of the Examiner’s Amendment above, claims 14-20 and 22-36 are pending in the instant application and are found to be allowable.

The claims in the following patents contain subject matter which is not patentably distinct from the instant claim(s) because the instant claims either anticipate, or would have been obvious over, the claims in said co-pending applications: US 10,646,551 or US 10,881,716. Thus, as per 37 CFR 1.321(c) or 1.321(d), a filing of proper terminal disclaimers is required in order to overcome potential non-statutory obvious-type double patenting rejections. The terminal disclaimer filed on 12/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,646,551 or US 10,881,716, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Priority

This application is a continuation of application 16/848640, now US 10,881,716, filed on 4/14/2020, which is a continuation of application 16/687,339, now US 10,646,551, filed on 11/18/2019, which is a continuation of application 15/609,670 filed 

Information Disclosure Statement
The information disclosure statements (IDS) dated 7/29/2021 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS documents have been placed in the application file and the information therein has been considered as to the merits.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest applicable prior art is independently that of Bugg et al. (US 6,027,565; 2000, reference of record in application 16/687339), Pohl et al. (US 2010/0069292, reference of record in application 16/687339), Langballe et al. (US 6,174,856; 2001, reference of record in application 16/687339) or Beals et al. (US 2009/0312236, reference of record in application 16/687339). 
Bugg discloses a composition comprising insulin, zinc acetate, sodium citrate, phenol, and NaCl, at pH 7.0-7.4. (Example 3) 
Pohl discloses a composition comprising insulin, trisodium citrate, ZnCl2 at pH 7.2. (Example 4) 
Langballe discloses a composition comprising insulin, phenol, m-cresol, NaCl, Zn(OAc)2, and a buffer, which is preferably TRIS or citrate, at pH 7.5. (Example 1)
Beals discloses a composition comprising PEGylated insulin lispro, with 0.5 mole zinc per mole insulin, m-cresol, citrate buffer, at pH 7.0. (¶0125) Beals further discloses 
None of the cited prior art specifically teaches a citrate concentration range of 9.3-30 mM or 10-30 mM being employed in a fast acting, hexameric insulin composition suitable for injection, used in a method of treating diabetes. This citrate concentration is critical to the instant inventive composition because, as shown in the instant specification (Figures 11 and 12) and the affidavit of 3/3/2020 (pp. 2-4, as presented in application 16/687339), the inventors have discovered that the instant composition simultaneously address two desired properties for insulin delivery upon injection, namely rapid delivery of insulin and stability of the insulin in hexameric form.  There is no suggestion in the prior art of specifically modifying the citrate buffer concentration with the range of 9.3-30 mM  or 10 mM-30 mM to achieve both a fast acting and stable hexameric insulin. The data provided in the affidavit of 3/3/2020 expands upon the data shown in the instant specification providing evidence that the inventive composition displays the unexpected properties in a range of parameters that is commensurate in scope with the claims. Therefore, the instant compositions are found to be novel and non-obvious over the teachings of the prior art.

Conclusion
Accordingly, the application is in condition for allowance.
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:30 AM - 4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/DALE R MILLER/           Primary Examiner, Art Unit 1623